—Appeal from a decision of the Workers’ Compensation Board, filed May 2, 1995, which ruled that the death of claimant’s decedent arose out of his employment and awarded claimant workers’ compensation death benefits.
After decedent died at home as a result of cardiac arrhythmia, claimant, decedent’s wife, filed a claim for workers’ compensation death benefits. After a hearing, the Workers’ Compensation Board found that decedent’s death was causally related to stress engendered by his job as the Sheriff of Tioga County and awarded claimant death benefits. We find that the Board’s decision is supported by substantial evidence. Testimony at the hearing established that during the three months prior to his death, decedent became increasingly irritable due to job-related stress arising from, among other things, numer*820ous pending lawsuits, some of which named him personally, and frustration at not being able to perform his duties due to political controversy. Claimant’s medical experts, who reviewed various job-related stresses in decedent’s life, testified that the stress experienced by decedent was a cause of his cardiac arrhythmia. Under these circumstances, we conclude that substantial evidence supports the Board’s decision that decedent’s death was causally related to his employment (see, Matter of Rock v Sullivan County Sheriff’s Dept., 199 AD2d 659) despite decedent’s history of hypertension and arteriosclerosis (see generally, Matter of Kroeger v New York State Workers’ Compensation Bd., 222 AD2d 912, lv denied 88 NY2d 801).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.